Mr. Justice Baker delivered the opinion of the court. Plaintiff in error was convicted of petit larceny in the Municipal Court and prosecutes this writ of error to reverse the judgment on the grounds, first, that the name of the person whose money was stolen was not proved as alleged in the information; and, second, that the evidence is insufficient to warrant the finding of guilty. The information and accompanying affidavit were signed “Leonhard Stall.” The inforrtíation alleged that the defendant stole certain money, “the property of Leonhard Stoll.” The prosecuting witness testified that his name was Leon Stoll. There is no substantial variance in sound between Stall and Stoll and they are the same names. In Wilson v. Turner, 81 Ill. 402, where the name of the plaintiff was Elizabeth H. Turner and the note sued on was payable to “Lizia H. Turner,” it was lield that the presumption might he indulged that the word “Lizia” in the connection used was a contraction of the name Elizabeth, the Christian name of the plaintiff. Here the prosecuting witness wrote his Christian name in signing the information and affidavit, “Leonhard,” and testified that his name was “Leon.” Leon is a contraction of “Leonhard.” It means a lion; “Leonhard” means brave or strong as a lion; and we think that in the connection used the presumption may he indulged that the Christian name of the prosecuting witness was “Leonhard” and that the word “Leon” is a contraction of the word “Leon-hard.” The defendant offered no evidence on the trial. We think that from the evidence the jury might properly find the defendant guilty as charged in the information, and the judgment is affirmed. Affirmed.